 

Case 20-10343-LSS Coes 4907 Fide Page 1 of 1

 

| Dustice Lauer Selber Silver Stew, Monday, May IF Zor)
ed do me When

“To exoveSS jm: Beehngs, about wohat happen
Ss not 3 Cea lstuc here ov hae The effects

lH AWS. G bo.
ol Wha> happened to me iw the Cove we boy ScoutS
1 Was Vey } Des) - |

1] at : COW “Tome hawk L aunt Wie do
1 have trust issues and Problems tooth  dauthos ty | aur age
|

1 on c
\_steel «5s ir { have oO hole in Ky Soul.
fi ~P
— Pow, ASO,

awst.wa!
have Spent £005 Aspe to. self Medicate Wa,
_ Hana self- loothina, Deine this has Caused MU M12 wes S problems
Pe c J _ \ \ ;
ii [ww nay lire mith ay ewnnkyy Ayjends , Gne intimate Celationships,
) (
| tho Wt | IG 5 clone ay ewdwe Ite [ NWAVe2 thousht
\ /
flinas | Aid. This’

\
Seo yw Om people EAP QViewce the Samar

\| breaks aay heac4 avd Sedans way Soul.

LXPRVIEM CL fo

Tee ) Like \ have a owed ay
OV. toi tine to

1| dehne So Mays aspechS ob nds (de. ! 4

You toda: os One of Wives S15 iA the right a aneniagl

1} Aiwectiow Aisain cols takin Lovo | of a Ihe L OW, ; mY.
| OWA Cr ec San with

_Maovre thar, _& CGSe . Vag ber,
lot fakuy five to read th,

oO. ay phanwk Your os
=
> Weve y
=

Lethe,
Sen,
Prize)
telow,

Vict WA,

SuUYVivor,

 

 

25s
Ww Mm
ae =

= = “
Fa =<

aC ——
ap pe —_ = —__
Ros

mm

—~ =z Hy
oO

ES o O&O
3S oe
a=

C.c.
Lie

ayustice Silverstein
ANA. LAY GovP
